        CASE 0:20-cv-01319-JRT-HB Document 59 Filed 08/03/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


HOWARD B. SAMUELS, solely as chapter                          Case No. 20-cv-1319 (JRT/HB)
7 trustee of the estates of CENTRAL
GROCERS, INC., STRACK AND VAN TIL
SUPER MARKET, INC. and SVT, LLC,

                   Plaintiffs,                        DEFENDANT JBS USA FOOD
                                                        COMPANY HOLDINGS’
v.                                                      RULE 7.1 DISCLOSURE
                                                           STATEMENT
CARGILL, INC., JBS USA FOOD
COMPANY HOLDINGS, NATIONAL
BEEF PACKING COMPANY, TYSON
FOODS, INC.,

                  Defendants.


        Pursuant to Federal Rule of Civil Procedure 7.1, the undersigned counsel of record

 for Defendant JBS USA Food Company Holdings (“JBS USA Holdings”) hereby

 certifies the following:

        1.     JBS USA Holdings’ parent corporation is JBS Luxembourg S.à r.l (“JBS

Luxembourg”), a Luxembourg private limited liability company.

        2.     JBS USA Holdings and JBS Luxembourg are indirect wholly-owned

subsidiaries of their ultimate parent JBS, S.A., a Brazilian company.

        3.     Except for JBS, S.A., which is publicly traded, there is no publicly traded

corporation that owns more than 10% of JBS USA Holdings’ stock.

        As reflected in the agreed-upon Stipulation (Dkt. No. 20), JBS USA Holdings

 expressly reserves its rights to raise any and all defenses in this litigation.
       CASE 0:20-cv-01319-JRT-HB Document 59 Filed 08/03/20 Page 2 of 2




Dated: August 3, 2020

SPENCER FANE LLP                               QUINN EMANUEL URQUHART &
                                               SULLIVAN LLP
By:     /s/ Donald G. Heeman                   Stephen Neuwirth (pro hac vice)
      Donald G. Heeman, #286023                Sami H. Rashid (pro hac vice)
      Jessica J. Nelson, #347358               51 Madison Avenue, 22nd Floor
      Randi J. Winter, #0391354                New York, NY 10010
      100 South Fifth Street, Suite 2500       Telephone: (212) 849 7000
      Minneapolis, MN 55402                    stephenneuwirth@quinnemanuel.com
      Telephone: (612) 268-7000                samirashid@quinnemanuel.com
      Facsimile: (612) 268-7001
      dheeman@spencerfane.com
      jnelson@spencerfane.com
      rwinter@spencerfane.com

                Attorneys for Defendant JBS USA Food Company Holdings




                                           2
